FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       January 29, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
JANET L. PARKER,

      Plaintiff - Appellant,

v.                                                         No. 15-1232
                                                  (D.C. No. 1:12-CV-01889-RM)
CAROLYN W. COLVIN, Acting                                   (D. Colo.)
Commissioner, Social Security
Administration,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HARTZ, BALDOCK, and HOLMES, Circuit Judges.
                  _________________________________

      Janet L. Parker, proceeding pro se, appeals the district court’s judgment

affirming the Social Security Commissioner’s (Commissioner) application of the

Windfall Elimination Provision (WEP), 42 U.S.C. § 415(a)(7), and the Government

Pension Offset (GPO), 42 U.S.C. § 402(k)(5)(A), to reduce her social security

retirement and spousal benefits. Exercising jurisdiction under 28 U.S.C. § 1291 and

42 U.S.C. § 405(g), we affirm.

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
   I.      Background

        During her career, Ms. Parker worked as a teacher for state organizations

covered by the Public Employees’ Retirement Association (PERA). She was exempt

from paying social security taxes on those wages and she receives a monthly PERA

pension. In addition, Ms. Parker worked for nonexempt employers or was

self-employed, and those wages were subject to social security taxes, thus making her

eligible for social security benefits.

        After Ms. Parker applied for social security retirement and spousal benefits,

the agency informed her that her social security benefits were reduced by the WEP.

Later, the agency informed her that her spousal benefits had been nullified by

applying the GPO. Ms. Parker challenged the agency’s decisions and received a

hearing before an administrative law judge (ALJ). The ALJ ruled that (1) the agency

had correctly reduced Ms. Parker’s social security retirement benefits by applying the

WEP, given that some of her earnings were not subject to social security taxes, and

(2) the agency also properly applied the GPO to offset her spousal social security

benefits by two-thirds of her non-covered pension, which resulted in no spousal

benefit. The ALJ declined to address Ms. Parker’s constitutional challenges, stating

he had no authority to address them. The Appeals Council denied review, thus

making the ALJ’s decision the final ruling of the Commissioner.

        Ms. Parker sought judicial review of the Commissioner’s decision, and the

district court affirmed. She now appeals to this court, arguing that applying the WEP

and the GPO violated her equal protection rights and she was denied due process.

                                            2
She has abandoned on appeal her claim under the False Statements Act. See Aplt.

Opening Br. at 19.

II.     Discussion

      A. Overview of the WEP and the GPO

        “The WEP was enacted in 1983 to eliminate the unintended benefits windfall

that occurs when workers who split their career between covered employment

(required to pay Social Security taxes) and non-covered employment (exempt from

Social Security taxes).” Petersen v. Astrue, 633 F.3d 633, 634 (8th Cir. 2011) (citing

42 U.S.C. § 415). “The reason behind the WEP was that an individual who had been

employed as a [government] employee with pension benefits and also was entitled to

Social Security retirement benefits would receive a windfall because he would be

eligible for both Social Security and [government] pension payments.” Ward v.

Comm’r of Soc. Sec., 211 F.3d 652, 655 (1st Cir. 2000). “An employment history of

this nature gave the appearance of low lifetime earnings for the purposes of

calculating social security benefits, thus resulting in a relatively high payment under

the [agency’s] weighted formula that did not take into account the individual’s

receipt of a [government] pension.” Rudykoff v. Apfel, 193 F.3d 579, 581 (2d Cir.

1999) (per curiam). Consequently, the WEP “provides that the primary insurance

amount for [an individual who has worked for both covered and non-covered wages]

be computed using a modified formula.” Stroup v. Barnhart, 327 F.3d 1258, 1260

(11th Cir. 2003). The “substantial earnings exception,” however, provides that the

WEP does not apply to an individual who has 30 years or more of covered

                                           3
employment, as defined by statute. See 42 U.S.C. § 415(a)(1)(C)(ii), (a)(7)(D);

20 C.F.R. § 404.213(e)(5).1 The GPO reduces the monthly spouse’s benefit to an

individual who also receives a pension for non-covered work. See 42 U.S.C.

§ 402(k)(5)(A); 20 C.F.R. § 404.408a(a), (d).

   B. Standards of Review

      Ordinarily, we review the Commissioner’s determination for substantial

evidence in the record and to ascertain whether the correct legal standards were

applied. Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003). But Ms. Parker

does not challenge the Commissioner’s calculation of her benefit amount or the fact

that the agency was required to apply the WEP and GPO. Instead, she asserts that

applying the WEP and GPO to reduce her retirement benefits violated her equal

protection rights and that the procedures employed by the agency and the district

court violated her rights to due process. “We review questions of constitutional law

de novo.” ClearOne Commc’ns, Inc. v. Bowers, 651 F.3d 1200, 1216 (10th Cir.

2011) (internal quotation marks omitted).




      1
        Although Ms. Parker argues that she has over 30 years of covered
employment, and therefore she qualified for the substantial earnings exception, she
has not identified where she raised this claim to the district court, see 10th Cir. R.
28.2(C)(2) (requiring that principal briefs “cite the precise reference in the record
where the issue was raised and ruled on”) and our review of the record has not
revealed such a claim, although she did inform the district court that she worked in
covered employment for over 30 years, see, e.g., R. Vol. 2, at 68. Nor does she argue
for application of plain error on appeal. Therefore, she has waived this claim. See
Campbell v. City of Spencer, 777 F.3d 1073, 1080 (10th Cir. 2014) (holding
argument waived when not raised in district court or plain error not urged on appeal).
                                            4
       We have liberally construed Ms. Parker’s pro se filings. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam); Garrett v. Selby Connor Maddux &

Janer, 425 F.3d 836, 840 (10th Cir. 2005). We do not, however, “take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett, 425 F.3d at 840. Moreover, “pro se parties [must]

follow the same rules of procedure that govern other litigants.” Id. (internal

quotation marks omitted).

   C. Equal Protection

       Equal protection “is essentially a direction that all persons similarly situated

should be treated alike.” City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S.

432, 439 (1985). The Equal Protection Clause “creates no substantive rights. Instead, it

embodies a general rule that States must treat like cases alike but may treat unlike cases

accordingly.” Vacco v. Quill, 521 U.S. 793, 799 (1997) (citations omitted). “Because

[Ms. Parker does] not claim [she is a] member[] of a suspect class or that the challenged

classification burdens a fundamental right, this court applies rational basis scrutiny.”

Teigen v. Renfrow, 511 F.3d 1072, 1083 (10th Cir. 2007). Under the rational basis test, a

government classification will be upheld if it is “rationally related to a legitimate

government purpose or end.” Christian Heritage Acad. v. Okla. Secondary Sch.

Activities Ass’n, 483 F.3d 1025, 1031-32 (10th Cir. 2007).

       Ms. Parker claims that the legislative history of the WEP and GPO

demonstrates that neither rule was intended to apply to people in her position who

were long-term, low-wage earners. But the plain language of the applicable statutes

                                              5
is unambiguous and applies to Ms. Parker; therefore, resort to legislative history is

unnecessary and unauthorized. See Chevron, U.S.A., Inc. v. Nat. Res. Def. Council,

Inc., 467 U.S. 837, 842-43 (1984) (“If the intent of Congress is clear, that is the end

of the matter; for the court, as well as the agency, must give effect to the

unambiguously expressed intent of Congress.”); Woods v. Standard Ins. Co.,

771 F.3d 1257, 1265 (10th Cir. 2014) (“We begin our analysis by examining the

statute’s plain language and if the meaning of that language is clear, our inquiry is at

an end.”). Ms. Parker does not argue that the statutory language is unclear or that its

terms do not apply to her.

      Rather, Ms. Parker argues that applying the WEP and GPO to her situation

violates equal protection because they permit covered retirees and spouses to avoid

the reductions imposed on non-covered retirees and spouses, and they have an

unintended greater adverse impact on long-term, low-income workers.

      Ms. Parker’s equal protection argument is foreclosed by the statutory scheme

directing that those who have not paid social security taxes are not entitled to the

same retirement benefits as those who have. “Covered employees and their

employers pay taxes into a fund administered distinct from the general federal

revenues to purchase protection against the economic consequences of old age,

disability, and death.” Califano v. Goldfarb, 430 U.S. 199, 208 (1977). In contrast,

employees of state employers covered by PERA have not paid taxes to the social

security fund and are therefore not eligible to receive social security retirement

insurance benefits. They receive retirement benefits through PERA. Thus, these

                                            6
groups are not similarly situated and Congress may grant different levels of benefits

to each group without violating the Equal Protection Clause. See Rudykoff, 193 F.3d

at 581 (rejecting claim that WEP is unconstitutional); Das v. Dep’t of Health &

Human Servs., 17 F.3d 1250, 1255 (9th Cir. 1994) (rejecting claim that WEP denies

equal protection).

       Even if covered employees who paid social security taxes were similarly

situated to employees covered by PERA, the purposes of the WEP and GPO are

rationally related to a legitimate goal of protecting the fiscal integrity of the social

security fund. See Edwards v. Valdez, 789 F.2d 1477, 1483 (10th Cir. 1986) (stating

that preserving the fiscal integrity of a social welfare program is a legitimate

governmental concern). Accordingly, we affirm the district court’s holding that

applying the WEP and GPO to Ms. Parker’s situation does not violate her right to

equal protection.

   D. Due Process

       Ms. Parker contends that she was denied due process in the following ways:

(1) the district court delayed in ruling on her complaint and she did not receive the

order in the mail; (2) the defendant tried to have the constitutional issues removed

from the case; (3) she did not want her case to be treated like a disability case and the

agency “threw away one of [her] documents for the ALJ,” Aplt. Opening Br. at 18;

and (4) the district court applied the wrong standard of review.

       “[D]ue process requires notice and a meaningful opportunity to be heard.”

Standard Indus., Inc. v. Aquila, Inc. (In re C.W. Mining Co.), 625 F.3d 1240, 1244

                                             7
(10th Cir. 2010). Ms. Parker appeared and had an opportunity to be heard before the

ALJ. Similarly, the district court heard and considered her claims. Ms. Parker has

not alleged that she was prejudiced by the district court’s delay in handing down its

judgment or by not receiving the order in the mail. Cf. Harris v. Champion, 15 F.3d

1538, 1559 (10th Cir. 1994) (holding that a party claiming a due-process violation

caused by appellate delay must show, among other criteria, prejudice caused by the

delay). And her constitutional claims were not removed from the case; the district

court and this court have addressed them.

      Ms. Parker also complained that she did not want her case to be considered a

disability case. Both the ALJ and the district court addressed the issues she raised

relative to the WEP and GPO and did not treat her case as if she were claiming to be

disabled. As for an unidentified document the agency allegedly discarded, we cannot

assess its significance without knowing what it was.

      Finally, Ms. Parker contends that the district court applied the wrong legal

standards. But we have reviewed de novo the issues she raised on appeal so we need

not separately address this claim. See Simmons v. Sykes Enters., Inc., 647 F.3d 943,

947 (10th Cir. 2011) (“Because our review is de novo, we need not separately address

arguments that the district court erred by viewing evidence in the light most

favorable to [the defendant] and by treating disputed issues of fact as undisputed.”);

see also Salve Regina Coll. v. Russell, 499 U.S. 225, 238 (1991) (“When de novo

review is compelled, no form of appellate deference is acceptable.”). Therefore, we

conclude that Ms. Parker was not denied due process.

                                            8
   E. Remaining Claims

      Ms. Parker makes several additional claims on appeal. She argues that the

Administrative Procedure Act (APA), 5 U.S.C. § 706, directs a finding that Congress

acted arbitrarily and capriciously in enacting the WEP and GPO. The APA does not

apply to Congress. Id. § 701(b)(1)(A) (stating agencies covered by APA do not

include Congress).

      We do not address two additional issues raised on appeal because Ms. Parker

has not demonstrated that she presented them to the district court, see 10th Cir. R.

28.2(C)(2) (requiring that principal briefs “cite the precise reference in the record

where the issue was raised and ruled on”), and she does not argue for application of

plain error on appeal, see Campbell v. City of Spencer, 777 F.3d 1073, 1080

(10th Cir. 2014) (holding argument waived when not raised in district court or plain

error not urged on appeal). First, she argues that the GPO should have been applied

to her spousal benefit based on the date her former husband was eligible for full

retirement, rather than when he began receiving retirement benefits. Second, she

requests a court order directing agency personnel at her local social security office to

provide information and documentation, and court authority to “confer with someone

in [the social security agency] who has the authority to make rule changes,” such as

the Commissioner, Aplt. Opening Br. at 22. Finally, because she has provided no

appellate argument on her claim raised in the district court that the agency applied

and calculated the WEP and GPO in the wrong order, we do not consider this claim.

Cf. Habecker v. Town of Estes Park, 518 F.3d 1217, 1223 n.6 (10th Cir. 2008)

                                            9
(declining to consider an appellate argument where the appellant failed to advance a

reasoned argument to support it).

   III.   Conclusion

      The judgment is affirmed.


                                          Entered for the Court


                                          Jerome A. Holmes
                                          Circuit Judge




                                         10